People v Rivera (2015 NY Slip Op 01822)





People v Rivera


2015 NY Slip Op 01822


Decided on March 4, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 4, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
BETSY BARROS, JJ.


2012-08322
 (Ind. No. 1670-09)

[*1]The People of the State of New York, respondent, 
vGilberto Rivera, appellant.


Robert C. Mitchell, Riverhead, N.Y. (Alfred J. Cicale of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, N.Y. (Edward A. Bannan of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Cohen, J.), rendered August 9, 2012, convicting him of murder in the second degree, robbery in the first degree (two counts), criminal possession of a controlled substance in the first degree (two counts), criminal possession of a controlled substance in the second degree, criminal possession of a controlled substance in the third degree (three counts), criminal possession of a controlled substance in the fourth degree (two counts), criminal possession of marijuana in the third degree, criminal possession of a weapon in the third degree, and conspiracy in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, the colloquy during the plea proceeding, coupled with his written appeal waiver, demonstrates that his waiver of the right to appeal was effective (see People v Ramos, 7 NY3d 737, 738; People v Lopez, 6 NY3d 248, 254-255; cf. People v Bradshaw, 18 NY3d 257, 265-266; cf. People v Reyes, 116 AD3d 798). His knowing, voluntary, and intelligent waiver of his right to appellate review of all aspects of his case precludes his contention that the Supreme Court improvidently exercised its discretion in closing the courtroom during the testimony of the undercover officer at the suppression hearing (see People v Muniz, 91 NY2d 570, 575).
The parties' remaining contentions have been rendered academic in light of our determination.
DILLON, J.P., DICKERSON, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court